DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020 has been received and considered by the examiner.  See attached form PTO-1449.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordray et al (US Pub 2007/0154168) (Eff filing date of app 12/29/2005) (Hereinafter Cordray).

As to claims 1 and 9, Cordray teaches a method performed by at least one computing device, comprising: 

determining first data corresponding to occasions on which the first segment has been previously accessed; determining second data corresponding to occasions on which the second segment has been previously accessed (see p. 59, 65-66 and fig 6, character 606, user is able to select the segments of a media program. at least first and second segments, that he wishes to see by choosing option 606. The display screen 700 of Figure 7, that enables the selection of segments, is initially displayed with certain segments already checked based on monitored user's interest in the segments of the media program, i.e. data corresponding to occasions on which the segments have been previously accessed);  and 
determining, based at least in part on the first data and the second data, that the first segment is likely more relevant to a first user than the second segment (see p. 59, 65-66 and fig 7; Based on the monitored user's interest in the segments of the media program, i.e. based on the first and second data, it is determined that the first segment already checked 704 is likely more relevant to the user than the second segment 706 initially unmarked). 
 
As to claims 2 and 10, Cordray teaches The method further comprising: 
causing an indication to be output, via a user interface of a computing device operated by the first user, that the first segment is likely more relevant to the first user than the second segment (see  p. 66, display of the segment already preselected based on user interest). 
 
As to claims 3 and 11, Cordray teaches wherein determining that the first segment is likely more relevant to the first user than the second segment further comprises: 

determining, based at least in part on the first user having the at least one characteristic and the other individuals with the at least one characteristic having accessed the first segment more than the second segment, that the first segment is likely more relevant to the first user than the second segment (see claim 5, the members of said community implicitly having a shared characteristic ). 
 
As to claims 4 and 12, Cordray teaches wherein the at least one computing device comprises at least one server, and the method further comprises: 
determining that at least a portion of the first file is to be sent to a client device operated by the first user;  and sending, from the at least one server to the client device, a second file that represents the first segment but not the second segment (see p. 67, segments are sent from server to user device as a media file). 
 
As to claims 5 and 13, Cordray teaches wherein determining that at least the portion of the first file is to be sent to the client device further comprises: 
sending, from the at least one server to the client device, a first message that causes an indication to be output, via a user interface of the client device, that the first segment is likely more relevant to the first user than the second segment (see p. 67, continue button trigger the generation of a second message, initiating the sending of the selected segments);  and 


As to claims 6 and 14, Cordray teaches wherein determining that at least the portion of the first file is to be sent to the client device further comprises: 
determining, by the at least one server, a need to synchronize first content on the at least one server with second content on the client device (see p. 85, wherein the table is updated with the new information) (also, Sending information to be transferred during a synchronization operation is common practice in the field and would therefore be considered as a straightforward implementation option by the skilled person for specifying how to initiate the transfer of information between the server and the client within the method of Cordray). 
  
As to claims 7 and 15, Cordray teaches the method f claim 1, further comprising: 
determining that at least one preference tag is associated with the first segment;  wherein determining that the first segment is likely more relevant to the first user than the second segment is further based at least in part on the at least one preference tag being associated with the first segment (see p. 95, Segment labels, i.e. preference tags, are compared to segment interest tables to determine their relevance to the user.) 
 
. 
 Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lintz (US Pub. 2017/0329762) (Eff filing date of app: 5/13/2016).

As to claim 16, Lintz teaches a method performed by at least one computing device, comprising: 
decoding at least one first payload of a first media file to determine at least first 
un-encoded data representing audio (see p. 23 and 44, audio content in file container);  
determining first text corresponding to at least a portion of the audio (see p. 38, 44 and fig 2, the received audio content 202 is converted to text using speech recognition) ;  
determining, based at least in part on the first text, at least first and second segments of media content represented by the first media file (see p. 41 and 45-46; One or more topics representing segmented portions of the media content, i.e. at least a first and second segments of media content, are determined based on the text input); and 
generating a second media file including at least one second payload that represents the first segment but not the second segment (see p. 33 and 47-49, only the portion of content relevant to the topic of interest among all the portions corresponding to different topics, i.e. a portion representing a first segment but not a second segment, is determined and stored implicitly as a media file). 
 

 
As to claim 18, Lintz teaches wherein determining the first and second segments of media content further comprises: 
determining the first segment based at least in part on identification of at least one first keyword in the text corresponding to a first topic (see fig. 3  and fig 4, character 404 and fig. 5, character 504)
determining the second segment based at least in part on identification of at least one second keyword in the text corresponding to a second topic (see fig. 3 and fig 4, character 404 and  p. 27) . 
 
As to claim 19, Lintz teaches wherein determining the at least first and second segments of media content further comprises: 
determining first and second portions of audio data represented by the first payload; determining a first portion of video data represented by a second payload, the first portion corresponding to the first portion of the audio data (see p. 48, content can be audio and video portions);  and 
determining a second portion of video data represented by the second payload, the second portion corresponding to the second portion of the audio data;  wherein the first segment of media content corresponds to the first portion of audio data and the first portion of video data, 
predetermined time after to the first time. And see fig. 3, audio separate in multiple topic match). 

 
As to claim 20, Lintz teaches The method comprising: 
determining that at least one re-segmentation tag is associated with a location within the first media content;  wherein determining the at least first and second segments is further based at least in part on the at least one re-segmentation tag being associated with the location (see abstract, “Audio information associated with the content can be extracted, parsed, and grouped into topics.  Incoming content with audio information that matches the topics of interest selected can be stored and made available to the user for later playback” and p. 2, “For example, content that matches the topic of interest can be stored, recorded, identified, and/or the like for subsequent access by the user.” and p. 30, label).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164